Citation Nr: 0205761	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946 and from October 1950 to November 1951.  He died in 
November 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for the 
cause of the veteran's death, and denied entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran's 
nicotine dependence began during his military service.

2.  The veteran was diagnosed with right middle lobe cancer 
of the lung in September 1993; he died in November 1994 due 
to cardiac dysrhythmia as a consequence of lung carcinoma.

3.  Of record is a medical opinion which links the veteran's 
lung carcinoma to his long term nicotine (smoking) addiction.

4.  The appellant is entitled to DIC because the veteran's 
death is service-related.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310(a), 3.312 (2001).

2.  The appellant is entitled to DIC benefits under 
38 U.S.C.A. § 1310 and the claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. 
§§ 1310, 1318 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
law, in part, redefined the obligations of VA with respect to 
the duty to assist.  The final regulations implementing the 
VCAA were published on August 29, 2001.  66 Fed. Reg. 45,620, 
et seq. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In view of 
the decision reached herein, the Board finds that no 
additional assistance is required.

Pertinent Law and Regulations.  DIC may be awarded to a 
surviving spouse of a veteran who dies from a service-
connected disability under the provisions of 38 U.S.C.A. 
§ 1310.  Alternatively, a surviving spouse may be entitled to 
DIC as if the veteran's death was service connected if the 
veteran was in receipt of or entitled to receive compensation 
at the time of death for a service-connected disability that 
was continuously rated totally disabling for a period of at 
least 10 years immediately preceding death.  38 U.S.C.A. 
§ 1318.

A service-connected disability is one which was incurred in 
or aggravated by active service, or in the case of certain 
chronic diseases, one which was demonstrated to a degree of 
10 percent or more within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310 (West 2001); 38 C.F.R. § 3.307, 3.309 
(2001).

A veteran's death will be considered service connected where 
a service-connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is the principal cause of death 
when that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

The Board notes that effective on June 9, 1998, 38 U.S.C.A. 
§ 1103 was enacted.  This statute prohibits service 
connection for disability which resulted from disease or 
injury attributable to the use of tobacco products during a 
veteran's active service.  This provision is exclusively 
applicable to claims filed after June 9, 1998.  If a claim 
for VA benefits was filed on or before June 9, 1998, as in 
this case, previous law still applies because where a law or 
regulation changes after a claim has been filed or reopened, 
but before administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Office of General Counsel Precedent Opinion 2-93 provides 
that service connection may be established for disability or 
death if the evidence establishes that injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  O.G.C. Precedent Opinion 2-93.

Furthermore, General Counsel Precedent Opinion 19-97 provides 
that service connection may be established on a secondary 
basis if the veteran acquired a nicotine dependence during 
service and the nicotine dependence is considered to be a 
proximate cause of disability or death resulting from the use 
of tobacco products by the veteran.  O.G.C. Precedent Opinion 
19-97.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that a claimant "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the claimant 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Factual Background.  At the time of the veteran's December 
1944 Navy enlistment examination, an x-ray of the his chest 
was negative, and he was found to be physically qualified for 
service.  No in-service medical records reflect any 
respiratory or other lung disorders.  The July 1946 
separation examination of record indicated that the veteran's 
respiratory system, to include bronchi, lungs and pleura, was 
normal.  A chest x-ray was negative.

In medical records dated in July 1972, H. Monroe, M.D., noted 
that the veteran had chronic lung disease and would try to 
quit smoking.

December 1977 treatment records from Mountain View General 
Hospital reflect a diagnosis of chronic bronchitis.  In April 
1979, the veteran presented with an injury to the chest.  X-
rays taken at that time reflected findings of chronic 
obstructive lung disease, early emphysematous changes and 
apical thickening bilaterally, reminiscent of old tubercular 
disease.  Clinically, the veteran had some pain in the right 
upper quadrant of the lung field and associated muscular 
tenderness.  

A May 1979 medical records from Mountain View General 
Hospital reflect that the veteran was diagnosed again with 
mild chronic obstructive lung disease with recent chest wall 
contusion.

A May 1982 outpatient note reflects that the veteran's chest 
x-ray and electrocardiogram indicated findings of chronic 
bronchitis.  In March 1986, the veteran presented at the 
Mountain View General Hospital with influenza type symptoms, 
including a dry, hacking cough with intermittent low grade 
fever residual, primarily at night.  Physical examination 
indicated normal tympanic membranes, and the diagnosis was of 
post influenzal syndrome with residual bronchitis.  A 
subsequent outpatient note, also dated in March 1986, 
indicated that the veteran had, since his previous visit, 
developed a productive cough.  However, his sputum problem 
was resolving and he felt better.  A chest x-ray reflected no 
evidence of pneumonia, and auscultation of the chest 
indicated mild peribronchial wheezes on deep inspiration, but 
was otherwise normal.  Diagnosis was once again of resolving 
bronchitis.  December 1987 records likewise reflect a 
continuing diagnosis of chronic bronchitis.

In October 1993, a chest x-ray conducted at Saint Bernard 
Hospital showed a right infiltrative mass.  The veteran was 
scheduled for a bronchoscopy for further evaluation.  

When M. Walker, M.D., evaluated the veteran later in October 
1993, it was reported that the veteran had an 80 pack year 
history of smoking and that he had stopped smoking 3 years 
ago.  Testing revealed squamous cell carcinoma of the right 
lung.

The veteran died at age 68 in November 1994; the immediate 
cause of death was listed on the death certificate as cardiac 
dysrhythmia.

In a claim for death benefits received in March 1998, the 
appellant reported that she and the veteran were married from 
January 1948 until his death in November 1994.  The appellant 
later reported that the veteran did not smoke prior to 
entering military service in 1944 but that when he was 
released from service he was smoking.  

An amended death certificate, dated in April 1999, reflects 
that the immediate cause of the veteran's death was cardiac 
dysrhythmia as a consequence of lung carcinoma.

In a letter dated in April 1999, T. F. Sutterfield, M.D., 
offered his opinion that the veteran's squamous cell 
carcinoma of the lung which was diagnosed in October 1993 was 
caused by the veteran's "long term nicotine (smoking) 
addiction."  Dr. Sutterfield also opined that smoking 
contributed to the heart attack that the veteran suffered in 
November 1994.

In a letter dated in April 1999, R. Bruce White, M.D., stated 
that there was a very high chance that the squamous cell 
carcinoma of the lung which led to the veteran's death was 
related to his long history of cigarette smoking.

In a statement dated in September 1999 [redacted], 
E.M.T., Med. Tech., R.T., reported that she had known the 
veteran for more than 60 years and knew for a fact that he 
never smoked before he entered military service in 1944.  Ms. 
[redacted] stated that, during service, the veteran "became a 
smoker and soon was addicted to the [n]icotine habit."  Ms. 
[redacted] also indicates that, "It is my considered medical 
opinion that had [the veteran] not become an unfortunate 
addict to nicotine, he might possib[ly] have never become a 
victim of . . . lung disease."

In a statement dated in October 1999, [redacted] certified 
that he had known the veteran from 1940 until his death in 
1994 and that the veteran did not smoke until he entered the 
military service in 1944.  Eleven pages of photographs were 
submitted into evidence.  Each photograph showed the veteran 
with a cigarette and establish that the veteran smoked during 
his military service and continued to smoke until the late 
1980's.

Analysis.  At the outset, the Board notes that the veteran 
was not service-connected for any disabilities during his 
lifetime.  The appellant has not argued that the veteran 
incurred lung carcinoma during military service or that he 
incurred carcinoma to a compensable degree within one year 
after service separation.  Rather, it is the appellant's 
contention that the veteran became dependent on nicotine 
during service and that this nicotine dependence resulted in 
his smoking cigarettes for many years after service, 
resulting in lung carcinoma and cardiac dysrhythmia.

As set forth above, the evidence of record reflects that the 
veteran died in November 1994 of cardiac dysrhythmia as a 
consequence of lung carcinoma.  There are no clinical records 
or diagnoses associated with the veteran's claims folder to 
suggest that his lung carcinoma was incurred during his 
periods of service or within the presumptive period.  On the 
contrary, the records reveals that the veteran was first 
diagnosed with lung carcinoma in October 1993, more than 40 
years after his period of service.  There are no clinical 
data of record to support an earlier diagnosis.

As noted above, the record establishes that the veteran began 
smoking while in military service.  Additionally, the record 
establishes that the veteran continued to use tobacco 
products after service, even after he had been diagnosed with 
chronic lung disease.  He tried to stop smoking in 1972 
because of the chronic lung disease, but was unable to stop 
smoking until about 1990.  Dr. Sutterfield has stated that 
the veteran suffered from "long term nicotine (smoking) 
addiction," and another medical professional has also stated 
that the veteran became an addict to nicotine.  Dr. 
Sutterfield and Dr. White have established that the veteran's 
squamous cell carcinoma of the lung was related to his long 
history of cigarette smoking.

The Board finds that the record establishes that the 
veteran's nicotine addiction began during his military 
service, and that this nicotine addiction resulted in the 
fatal squamous cell carcinoma.  Therefore, given that the 
fatal lung cancer was secondary to service-incurred nicotine 
dependence, the Board finds that a grant of service 
connection for the cause of the veteran's death is warranted.

For these reasons, the Board finds that the appellant is 
entitled to DIC under the provisions of 38 U.S.C.A. § 1310 
because the veteran's death is service-related.  
Consequently, the Board concludes that the claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 is moot 
inasmuch as the appellant would be entitled to no additional 
benefits by virtue of a grant of DIC under this statute.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).  Thus, the appeal as to this matter is 
dismissed.


ORDER

Service connection for the cause of the veteran's death is 
granted.

The appeal for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed as moot.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

